Citation Nr: 1110005	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Restoration to 100 percent for the evaluation of prostate cancer, with urinary incontinence, currently rated 60 percent disabling, effective February 1, 2009, to include entitlement to an increased rating.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2007 rating decision, the RO proposed to reduce the disability rating assigned to prostate cancer, with urinary incontinence, from 100 percent disabling to 30 percent disabling.  In a November 2008 rating decision, the RO reduced the disability rating assigned to prostate cancer, with urinary incontinence, from 100 percent to 40 percent disabling, effective February 1, 2009.  A notice of disagreement was filed in December 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009.  In an October 2009 rating decision, the RO assigned a 60 percent disability rating to prostate cancer, with urinary incontinence, effective February 1, 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned or been restored.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  August 24, 2007, there has been no local recurrence or metastasis of the Veteran's prostate cancer.

2.  From February 1, 2009, the prostate cancer, with urinary incontinence, is manifested by voiding dysfunction, including the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.



CONCLUSIONS OF LAW

1.  From February 1, 2009, the criteria for restoration of a 100 percent disability rating for prostate cancer, with urinary incontinence, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2010).

2.  From February 1, 2009, the criteria for a disability rating in excess of 60 percent for prostate cancer, with urinary incontinence, have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the propriety of the ratings assigned to prostate cancer, with urinary incontinence, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a December 2007 rating decision and notice letter, the Veteran was informed of the proposal to reduce the disability rating assigned to prostate cancer, with urinary incontinence, from 100 percent disabling to 30 percent disabling.  Action taken to reduce the rating from 100 percent disabling to 40 percent disabling, effective February 1, 2009, was taken pursuant to 38 C.F.R. § 3.105(e) in a November 2008 rating decision.  Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 100 percent level.  It should also be pointed out that the initial reductions, taken within less than five years from the award of the 100 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); see also Collier v. Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 (1992) (the requirements for decrease of a rating for disabilities which have continued for a long time at the same level are more stringent than those for an initial award or an increase in ratings).  

Proper notice was given to the Veteran regarding his claim for an increased rating and the reduction of the disability ratings assigned to prostate cancer, with urinary incontinence.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA and private medical records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examinations performed in August 2007.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's disability was evaluated according to criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

A maximum rating of 60 percent is assigned for a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  The rating criteria provide for ratings from zero to 100 percent for renal dysfunction.  38 C.F.R. § 4.115a.

In a February 2006 rating decision, service connection was established for prostate cancer, rated 100 percent disabling, effective November 22, 2005, and 10 percent disabling, effective June 1, 2006.  However, in an August 2006 rating decision, the RO assigned a 100 percent disability rating, effective June 1, 2006.  While the RO initially assigned a disability rating of 40 percent for prostate cancer, with urinary incontinence, effective February 1, 2009, as detailed the RO later assigned a 60 percent disability rating, effective such date.  

The Board notes that in a November 2008 rating decision, service connection was established for rectal stress incontinence, as due to prostate cancer, and a 10 percent disability rating was assigned, effective May 8, 2008.  Such rating was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332.  In the October 2009 rating decision, the RO assigned a 100 percent rating for rectal incontinence, effective January 31, 2009, per Diagnostic Codes 7528 and 7332.  

Per the August 2007 VA examination, the examiner diagnosed prostate cancer, status post radical prostatectomy with positive margins.  ProstaScint scan was positive indicating residual disease.  He had finished undergoing radiation treatment approximately a year prior.  PSA had been low.  It was too early to determine his chance of long term care.  Obviously since he had residual disease after surgery, he was at a very high risk of recurrence.  His most recent prostate specific antigen was reviewed from October 2007 and it was undetectable.  Private and VA treatment records on file reflect that the Veteran has suffered from residuals from radical prostate surgery and radiation, but there has been no local recurrence or metastasis of the Veteran's prostate cancer, thus it was no longer appropriate to rate the Veteran's prostate cancer as 100 percent disabling per Diagnostic Code 7528.  While acknowledging that the Veteran is at risk of recurrence of prostate cancer, to date a recurrence has not occurred.  Thus, discontinuance of the 100 percent rating, effective February 1, 2009, was appropriate per the diagnostic criteria and applicable regulations.  Thus, a restoration of the 100 percent rating is denied.

As a 100 percent rating was no longer appropriate, the Veteran's prostate cancer was to be rated in consideration of residuals.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  As detailed, the Veteran is in receipt of the maximum schedular rating for voiding dysfunction per § 4.115a.  The diagnostic criteria for 'urinary frequency,' 'obstructed voiding,' 'marked obstructive symptomatology,' and 'urinary tract infection' would not provide the basis for a higher schedular rating, and a separate rating under such schedular criteria would amount to pyramiding.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  As there have been no findings of renal dysfunction, a higher rating is not warranted under such diagnostic criteria.  Thus, a disability rating in excess of 60 percent for prostate cancer, with urinary incontinence, is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with prostate cancer, with urinary incontinence, are severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the prostate cancer, with urinary incontinence, is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Restoration of a 100 percent disability rating for prostate cancer, with urinary incontinence, from February 1, 2009, is denied.  

From February 1, 2009, entitlement to a disability rating in excess of 60 percent disability rating for prostate cancer, with urinary incontinence, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


